DISSENTING OPINION ON SUGGESTION OF ERROR.
I agree that the suggestion of error filed by the appellees should be overruled, but I am of the opinion that the court is in error in adhering to its former decision herein whereby it was held that the interest of each partner in the firm assets as of the date of the dissolution of the partnership is to be determined upon the basis of the monthly "compensation" received by them for services rendered, respectively, during the operation of the business. *Page 894
In view of the fact that the contract relationship of the parties was to expire on December 31, 1942, by the terms of their agreement, and of course earlier in the event of the death of a member of the partnership, as proved at the end of 32 months to be the case here, I do not think that it was ever intended by the partners, or either of them, that upon a dissolution of the firm, because of the death of a member or on account of the expiration of their articles of partnership, that the share of each in the assets would depend upon the amount collected each month thereafter. When we affirmed the decision of the lower court which held that such interest may be so determined under the contract of partnership in this case, the original opinion rendered by the majority recognized that "In the absence of competent evidence of an agreement to the contrary, partners are presumed to have equal interest in the firm," citing 47 C.J., sec. 222, p. 782; Randle v. Richardson, 53 Miss. 176. Here the contract is entirely silent as to the interest that each partner was to have in the assets upon the dissolution of the firm, and there was no evidence offered, either competent or otherwise, as to any agreement in that behalf not expressed therein.
It is true that the text of 47 C.J., sec. 222, supra, further states that "partnership contracts providing for unequal or particular interests will control." However, there seems to me to be a very vital difference between an agreement for unequal compensation to be drawn by the partner from the firm's business each month for services rendered while that business is a going concern and an agreement for an unequal interest in the partnership assets upon its dissolution. For instance, partners in a mercantile business may draw unequal compensation each month for services rendered, due to the fact that one may be devoting his whole time to the business while the other is devoting part of his time thereto and the remainder to his farm, without such an arrangement in any manner affecting the interest that each shall have *Page 895 
in the partnership assets upon the death of either or the dissolution of the firm from any other cause. Again, both of them may devote their entire time to the business and one of them draw the larger compensation each month due to his superior business ability and experience in their particular field of endeavor. Hence, it would be unsafe, and I fear would disturb settled legal principles, to measure their interest in the firm assets on the basis of what each one had drawn for a monthly allowance for services rendered.
In the instant case, I am unable to see why each partner would not be entitled to have his interest in the partnership assets determined on the dissolution of the firm by what the accounts receivable and other assets may have been then worth in bulk or by the total realized from liquidation instead of on a basis of how much could be collected per month thereon.
It should perhaps be said in reference to this suggestion of error on behalf of the appellant, that the brief submitted thereon is not as respectful in tone as it should have been; and that the intimations therein contained are calculated to mar an otherwise excellent brief, replete with good reasoning and to my own mind unanswerable logic in support of the suggestion of error submitted on the proposition hereinbefore discussed.
There are times when before preparing a suggestion of error counsel would do well to read what was said by Chief Justice Mayes in the fifth paragraph of the opinion on suggestion of error in the case of Yazoo  M.V.R. Co. v. Hardie, 100 Miss. 132, 55 So. 42, 967, 34 L.R.A. (N.S.), 740 742, Ann. Cas. 1914A, 323; and by Justice Griffith in the last paragraph of such an opinion in the case of Byrd v. Board of Supervisors, 179 Miss. 880, 890,176 So. 386, 910, and in which latter opinion it was stated that "the office of a suggestion of error is to furnish light, not heat." *Page 896